Arthur H. Healey, J.
(concurring). I concur with the result reached in this case setting aside the judgment and remanding it with direction to conduct an evidentiary hearing on the voluntariness of the defendant’s guilty plea limited to his claim that his guilty plea was involuntary and to his claimed difficulty in understanding the English language. I recognize that where the record shows on its face, as it does here, that a defendant’s entry of his guilty plea has been made voluntarily, this does not preclude the defendant from later disavowing his guilty plea and proving matters outside the record which would negate the original determination of voluntariness. See Fontaine v. United States, 411 U.S. 213, 93 S. Ct. 1461, 36 L. Ed. 2d 169 (1973); United States v. Hawthorne, 502 F.2d 1183, 1185 (3d Cir. 1974); State v. LaRoche, 117 N.H. 127, 370 A.2d *191631 (1977). Where, however, a defendant is represented by counsel; cf. Fontaine v. United States (uncounseled defendant alleging illness and physical abuse while in custody); cf. Sanders v. United States, 373 U.S. 1, 83 S. Ct. 1068, 10 L. Ed. 2d 148 (1963) (uneounseled defendant alleging incompetency due to administration of narcotic drugs by medical authorities in attendance at the jail where he was in custody); and there is no indication whatsoever in the record for the need of an interpreter; cf. United States v. Aleman, 417 F. Sup. 117 (S.D. Texas 1976); a vexing problem is presented. The United States Supreme Court has said that the “indisputable” teaching of Machibroda v. United States, 368 U.S. 487, 82 S. Ct. 510, 7 L. Ed. 2d 473 (1962), and Fontaine v. United States, supra, is that “the barrier of the plea . . . proceeding record, although imposing, is not invariably insurmountable.” Blackledge v. Allison, 431 U.S. 63, 74, 97 S. Ct. 1621, 52 L. Ed. 2d 136 (1977). BlacMedge also states that these cases (Machibroda and Fontaine) do not in the least reduce the force of the original plea hearing. “For the representations of the defendant, his lawyer and the prosecutor at such a hearing, as well as any findings made by the judge accepting the plea, constitute a formidable barrier in any subsequent collateral proceedings. Solemn declarations in open court carry a strong presumption of verity.” Blackledge v. Allison, supra, 73-74. We have said that “[t]he burden is always on the defendant to show a plausible reason for the withdrawal of a plea of guilty.” State v. Slater, 169 Conn. 38, 46, 362 A.2d 499 (1975); see State v. Battle, 170 Conn. 469, 476, 365 A.2d 1100 (1976). While the question here is close on whether the court below was presented with enough to justify a *192showing of entitlement to an evidentiary hearing on the allegation of the language barrier, I agree that the defendant is entitled to such a hearing here.